
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 676
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Mr. Burgess submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the American Motorcyclist
		  Association on its 85th Anniversary.
	
	
		Whereas the American Motorcyclist Association has been
			 promoting and protecting the motorcycling lifestyle since 1924;
		Whereas the American Motorcyclist Association’s members
			 comprise the world's largest and most dedicated group of motorcycle
			 enthusiasts;
		Whereas the American Motorcyclist Association represents
			 motorcycle riders, one of the Nation’s most passionate subcultures;
		Whereas, through member clubs, promoters, and partners,
			 the American Motorcyclist Association sanctions more than 4,000 motorsports
			 competition events annually; and
		Whereas the American Motorcyclist Association’s
			 headquarters in Pickerington, Ohio, is home to the Motorcycle Hall of Fame
			 Museum, which honors those who have contributed to the history of motorcycling
			 through political activism, culture, and sport, and which preserves the
			 heritage of motorcycling for future generations: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the American Motorcyclist Association on its 85th Anniversary and
			 commends it for having promoted and protected the rights and interests of
			 motorcyclists and motorcycle enthusiasts since 1924.
		
